210 Ga. 277 (1954)
79 S.E.2d 532
SAPP et al.
v.
CALLAWAY et al.
18419.
Supreme Court of Georgia.
Submitted November 10, 1953.
Decided January 11, 1954.
Sharpe & Layne, M. W. Eason, for plaintiffs in error.
C. L. Cowart, contra.
HEAD, Justice.
For a statement of the pleadings and issues in this case, see Sapp v. Callaway, 208 Ga. 805 (69 S.E.2d 734). A retrial of the cause resulted in a verdict for the defendants. The plaintiffs' motion for new trial as amended was denied, and the exception is to that judgment.
In special grounds 4, 6, and 7, error is assigned on the rulings of the court in permitting certain witnesses for the defendants to testify as to conversations had with Clyde Holland, over objections timely and appropriately made. The statements alleged to have been made by Holland related to a settlement of the controversy between the parties. These statements do not fall within any exception to the "hearsay rule." The testimony of the witnesses as to their conversations with Holland was of such an injurious and harmful nature as to require the grant of a new trial.
In ground 5, error is assigned on the admission of the testimony of T. C. Hendrix, over timely and appropriate objections, to the effect that the faction of the church to which he belonged (the prevailing faction by the verdict of the jury) had consistently adhered to the faith, doctrines, practices, and decorum of the church, and that the majority faction had departed therefrom. Generally, the civil courts will look to the decisions of the constituted tribunals of a church in determining whether or not there may have been an abandonment of the faith, doctrines, practices, and decorum of a church. Mack v. Kime, 129 Ga. 1 (58 S.E. 184). The admission of this testimony was error.
The extracts from the charge of the court attacked in grounds 8, 9, 10, and 11 were not erroneous for any reason assigned. The charge fairly and impartially presented to the jury the issues in the cause, and the exception as to the alleged failure to charge set out in ground 12 is without merit.
*278 Judgment reversed. All the Justices concur, except Duckworth, C. J., not participating.